[Cite as State v. Hardison, 2021-Ohio-1028.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. Craig R. Baldwin, P.J.
        Plaintiff-Appellee                        Hon. John W. Wise, J.
                                                  Hon. Earle E. Wise, Jr., J.
-vs-
                                                  Case No. 2020 CA 0046
RAYSHAWN HARDISON

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Court of Common
                                               Pleas, Case No. 19 CR 869


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                        March 29, 2021



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

WILLIAM C. HAYES                               WILLIAM T. CRAMER
PROSECUTING ATTORNEY                           470 Olde Worthington Road
PAULA M. SAWYERS                               Suite 200
ASSISTANT PROSECUTOR                           Westerville, Ohio 43082
20 South Second Street, Fourth Floor
Newark, Ohio 43055
Licking County, Case No. 2020 CA 0046                                                     2


Wise, John, J.

       {¶1}    Defendant-Appellant Rayshawn Hardison appeals the May 1, 2020,

judgment entry of the Court of Common Pleas of Licking County, Ohio, denying his motion

to suppress. Plaintiff-Appellee is the State of Ohio. The relevant facts leading to this

appeal are as follows.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}    On October, 27, 2019, Appellant was arrested for Driving While Under the

Influence of Alcohol or Drugs (OVI) in violation of R.C. 4511.19, a felony in the third-

degree due to a prior OVI conviction. In addition, Appellant was charged with driving under

an OVI suspension in violation of R.C. 4510.14(A), a first-degree misdemeanor.

       {¶3}    On January 14, 2020, Appellant filed a Motion to Suppress all evidence in

this matter.

       {¶4}    On January 30, 2020, a hearing on the Motion to Suppress was held.

       {¶5}    At the hearing, Officer Harris of the Newark Police Department testified that

she was dispatched to the exit ramp to Country Club and Church Street off of Route 16

westbound for a report of an unresponsive male behind the wheel.

       {¶6}    Upon arriving on scene, she noted a female standing on the side of the road

pointing to a black Honda Civic with taillights illuminated and left hand turn signal

activated. It was stopped in the left-hand turn lane off of the exit ramp. As Harris

approached the vehicle she noted Appellant was unresponsive in the driver’s seat, either

unconscious or asleep, and that the vehicle was running and in drive. The window to the

vehicle was partially open, and she detected a faint odor of alcohol coming from inside

the vehicle.
Licking County, Case No. 2020 CA 0046                                                     3


       {¶7}     Harris then attempted to reach into the car to unlock the door in order to

place the car in park. At this point Appellant awoke and took his foot off of the brake, and

the vehicle began rolling down the exit ramp. Harris then instructed Appellant to stop the

vehicle and place the vehicle in park. Appellant was unable to do this until his vehicle

struck a parked ambulance and came to a stop. Harris then had Appellant exit the vehicle

to conduct a pat down for officer safety.

       {¶8}     When Appellant exited the car, Harris smelled a stronger odor of alcohol

coming from Appellant’s breath and on his person. Harris inquired if Appellant had been

drinking. Appellant responded that he had the night before and the last beverage he

remembered was around 2 a.m. Harris then asked how he came to be at the exit ramp.

Appellant indicated the night before he had been at the Lucky Bamboo and then

remembered nothing until he awoke on the exit ramp.

       {¶9}     Harris then detained Appellant, as he was under suspicion of OVI. Harris

observed that Appellant was wearing an ankle monitor. He confirmed he was wearing the

monitor because he was on probation for a previous OVI charge. Office Harris ran

Appellant’s information and determined Appellant was driving under a suspended license

due to his previous OVI.

       {¶10} Appellee then showed a video of the interaction beginning with Officer

Harris attempting to unlock Appellant’s car. The video then shows the car rolling into the

ambulance.

       {¶11} Harris further testified she asked Appellant to perform standardized field

sobriety tests, but Appellant refused to participate. Officer Harris then placed Appellant

under arrest.
Licking County, Case No. 2020 CA 0046                                                        4


       {¶12} Appellant then testified he was not offered field sobriety tests, but admitted

he was not handcuffed when questioned about his ankle monitor.

       {¶13} In its judgment entry date May 1, 2020, the trial court denied Appellant’s

Motion to Suppress. The trial court found that Officer Harris responded to a call and

observed the car stopped at the traffic light with its left turn signal activated. Harris found

Appellant unconscious or asleep behind the wheel of a running car. There was an odor

of alcohol coming from the vehicle. In order to safely put the vehicle in park, Harris had

to open the door, at which point Appellant awoke and rolled his car into an ambulance.

Appellant did not put his foot on the brake when ordered to do so.

       {¶14} The trial court further found Officer Harris could smell alcohol on Appellant’s

breath, and that he was unsteady on his feet. Appellant had been drinking at Lucky

Bamboo until two in the morning and could not recall anything after the Lucky Bamboo.

Harris determined Appellant was under a driving suspension for a previous OVI, and

Appellant refused field sobriety tests. Based on all of these findings, the trial court found

Appellee had probable cause to arrest Appellant for OVI and for operating a vehicle with

a suspended license.

       {¶15} On July 14, 2020, Appellant entered a plea of no contest to both charges.

The trial court sentenced Appellant to two years in prison, the mandatory minimum fine

of $1,350, and a five-year driver license suspension for the driving under an OVI

suspension charge.

                                    ASSIGNMENT OF ERROR

       {¶16} On July, 2020, Appellant filed a notice of appeal and herein raises the

following sole Assignment of Error:
Licking County, Case No. 2020 CA 0046                                                         5


       {¶17} “I. APPELLANT’S FEDERAL AND STATE CONSTITUTIONAL RIGHTS

WERE VIOLATED BY AN ARREST FOR AN OVI THAT IS NOT SUPPORTED BY

PROBABLE CAUSE.”

                                                   I.

       {¶18} In Appellant’s sole Assignment of Error, Appellant argues the trial court

erred in denying his motion to suppress. We disagree.

       {¶19} Appellate review of a trial court’s decision to deny a motion to suppress

involves a mixed question of law and fact. State v. Long, 127 Ohio App.3d 328, 332, 713

N.E.2d 1 (4th Dist.1998). During a suppression hearing, the trial court assumes the role

of trier of fact and, as such, is in the best position to resolve questions of fact and to

evaluate witness credibility. State v. Brooks, 75 Ohio St.3d 148, 154, 1996-Ohio-134, 661

N.E.2d 1030. A reviewing court is bound to accept the trial court’s findings of fact if they

are supported by competent, credible evidence. State v. Medcalf, 111 Ohio App.3d 142,

145, 675 N.E.2d 1268 (4th Dist. 1996). Accepting these facts as true, the appellate court

must independently determine as a matter of law, without deference to the trial court’s

conclusion, whether the trial court’s decision meets the applicable legal standard. State

v. Williams, 86 Ohio App.3d 37, 41, 619 N.E.2d 1141 (4th Dist.1993), overruled on other

grounds, State v. Gunther, 4th Dist. Pickaway No. 04CA25, 2005-Ohio-3492, ¶16.

       {¶20} Three methods exist to challenge a trial court’s ruling on a motion to

suppress. First, appellant may challenge the trial court’s findings of facts. State v.

Fanning, 1 Ohio St.3d 19, 20, 437 N.E.2d 583 (1982). Second, appellant may argue the

trial court failed to apply the appropriate test or correct law of the findings of fact. In that

case, the appellate court can reverse the trial court for committing an error of law. Williams
Licking County, Case No. 2020 CA 0046                                                        6


at 41. Third, appellant may argue the trial court incorrectly decided the ultimate issue

raised in the motion to suppress. When addressing the third type of challenge, an

appellate court must independently determine, without deference to the trial court’s

conclusion, whether the facts meet the appropriate legal standard in the given case

(Citation omitted.) State v. Curry, 95 Ohio App.3d 93, 96, 641 N.E.2d 1172 (8th Dist.1994).

       {¶21} In the case sub judice, Appellant argues Officer Harris had no probable

cause to arrest Appellant for an OVI. We disagree. A police officer has probable cause

for an arrest if the facts and circumstances within his knowledge are sufficient to cause a

reasonably prudent person to believe that the defendant has committed the offense. State

v. Cummings, 5th Dist. Stark No. 2005-CA-00295, 2006-Ohio-2431, ¶15, citing State v.

Heston, 29 Ohio St.2d 152, 280 N.E.2d 376 (1972). In making this determination, the trial

court must examine the totality of facts and circumstances surrounding the arrest. See

State v. Miller, 117 Ohio App.3d 750, 761, 691 N.E.2d 703 (11th Dist.1997); State v.

Brandenburg, 41 Ohio App.3d 109, 111, 534 N.E.2d 906 (2nd Dist.1987). When evaluating

probable cause to arrest for OVI, the totality of the circumstances can support a finding

of probable cause to arrest even where no field sobriety tests are administered. See State

v. Homan, 89 Ohio St.3d 421, 427, 732 N.E.2d 952 (2000).

       {¶22} In the case at bar, Officer Harris testified Appellant was asleep behind the

wheel of a running vehicle which was in drive at 8 a.m. Appellant told Harris he was

drinking until 2 a.m. at a bar and had no memory from 2 a.m. until he awoke behind the

wheel at 8 a.m. Upon waking up, Appellant rolled his car into a parked ambulance.

Appellant did not respond to Officer Harris telling him to stop the vehicle and put it in park.

Upon Appellant leaving the vehicle, Officer Harris smelled the odor of alcohol coming from
Licking County, Case No. 2020 CA 0046                                                    7


Appellant’s breath. Officer Harris also discovered Appellant was driving on suspension

for a previous OVI.

       {¶23} Appellant points to Cincinnati v. Bryant, where the First District Court of

Appeals held a minor traffic violation in connection with arresting officer’s perception of

an odor of alcohol does not rise to the level of probable cause. Cincinnati v. Bryant, 1st

Dist. Hamilton No. C-090546, 2010-Ohio-4474, ¶25, citing State v. Taylor, 3 Ohio App.3d

197, 198, 444 N.E.2d 481 (1st Dist.1981). However, in the case at bar, Officer Harris had

more indicia than the odor of alcohol and a minor traffic violation. Appellant admitted to

Officer Harris that Appellant drank alcohol the night before, to having a six hour gap in

memory, and to being on suspension for a previous OVI.

       {¶24} Based on Officer Harris’s testimony we find that the totality of facts and

circumstances supported a finding of probable cause to arrest Appellant for driving under

the influence of alcohol in violation of R.C. 4511.19.

       {¶25} Appellant’s sole Assignment of Error is overruled.

       {¶26} For the foregoing reasons, the judgment of the Court of Common Pleas of

Licking County, Ohio, is hereby affirmed.

By: Wise, John, J.
Baldwin, P. J., and
Wise, Earle, J., concur.



JWW/br 0326